Fourth Court of Appeals
                                San Antonio, Texas
                                     August 29, 2014

                                   No. 04-14-00124-CV

                           WESTFREIGHT SYSTEMS INC.,
                                   Appellant

                                             v.

 John Michael HEUSTON, individually and as dependent administrator of the Estate of Juana
                Garza, deceased, and Geronimo Rodriguez, individually,
                                      Appellees

               From the 79th Judicial District Court, Jim Wells County, Texas
                             Trial Court No. 12-03-50966-CV
                      Honorable Richard C. Terrell, Judge Presiding


                                      ORDER
       Appellant Westfreight's unopposed motion for extension is hereby GRANTED.
Appellant's brief is due on or before September 16, 2014.



                                                  _________________________________
                                                  Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of August, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court